 1
 2
                                                                js-6
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
10                      CENTRAL DISTRICT OF CALIFORNIA
11                                EASTERN DIVISION
12
13
14   ARACELI VALENZUELA,                           ) No. 5:19-cv-00510-FFM
                                                   )
15         Plaintiff,                              )
                                                   ) JUDGMENT
16                v.                               )
                                                   )
17                                                 )
     ANDREW SAUL,                                  )
18                                                 )
     Commissioner of Social Security,              )
19         Defendant.                              )
                                                   )
20                                                 )
                                                   )
21                                                 )
                                                   )
22
23         The Court having approved the parties’ Stipulation to Voluntary Remand
24   Pursuant to Sentence Four of 42 U.S.C. § 405(g) (“Stipulation to Remand”), IT IS
25   HEREBY ORDERED, ADJUDGED, AND DECREED that the above-captioned
26   ///
27   ///
28   ///



                                            -1-
 1   action is remanded to the Commissioner of Social Security for further proceedings
 2   consistent with the Stipulation to Remand.
 3
 4   DATED: March 13, 2020                      /s/ Frederick F. Mumm
                                              HON. FREDERICK F. MUMM
 5
                                           UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             -2-
